1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     COURTNEY MOTLEY,                                    Case No. 3:20-cv-00053-MMD-WGC

7                                    Petitioner,                          ORDER
             v.
8

9     STATE OF NEVADA, et al.,

10                               Respondents.

11

12          This is a habeas corpus proceeding under 28 U.S.C. § 2254 brought by Petitioner

13   Courtney Motley. The Court previously dismissed ground one of the petition because it

14   was without merit on its face. (ECF No. 3 at 4.) The Court also found that the remaining

15   ground—ground two—was successive under 28 U.S.C. § 2244(b). (Id. at 4–5.) Petitioner

16   had previously filed a habeas corpus petition in this Court that challenged the custody

17   pursuant to the same judgment of conviction, Motley v. Dzurenda, Case No. 2:19-cv-

18   01963-GMN-NJK (filed Nov. 7, 2019) ("Motley I"). The Court denied Motley I on the merits.

19   (Motley I, ECF No. 3.) Motley thus needed to obtain authorization from the United States

20   Court of Appeals for the Ninth Circuit to proceed with a second or successive habeas

21   corpus petition. 28 U.S.C. § 2244(b)(3). It appeared that Motley had not obtained that

22   authorization, and the Court directed him to show cause why the Court should not dismiss

23   the action. (ECF No. 3 at 5–6.)

24          Motley now has filed an application for leave to file second or successive petition.

25   (ECF No. 6.) But he filed it in the wrong court; he needed to file it with the Ninth Circuit. 28

26   U.S.C. § 2244(b)(3)(A). However, "[i]f an application for authorization to file a second or

27   successive section 2254 petition or section 2255 motion is mistakenly submitted to the

28   district court, the district court shall refer it to the court of appeals." Ninth Circuit Rule 22-
1    3(a).Therefore, the Court will do that. The Court also will close this action unless and until

2    the Ninth Circuit authorizes the filing of a second or successive petition.

3           It is therefore ordered that the Clerk of the Court refer this action to the United

4    States Court of Appeals for the Ninth Circuit, for a determination on Petitioner's application

5    for leave to file second or successive petition (ECF No. 6).

6           It is further ordered that the Clerk of the Court administratively close this action.

7           DATED THIS 4th day of March 2020.

8

9

10
                                                 MIRANDA M. DU
11                                               CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
